Title: From George Washington to Alexander Hamilton, 24 September 1798
From: Washington, George
To: Hamilton, Alexander


Private 
My dear Sir,Mount Vernon 24th Sep. 1798.  
I have seen the correspondence between the President of the United States & Secretary of War, on the subject of the relative rank of the three Major Generals first appointed. But as it was given in confidence, unaccompanied with an Official letter, I had no ground on which I could proceed, without betraying that confidence. I have therefore written for an official account of the President’s determination, as the foundation of the representation I propose to offer him, on this occasion.
Until the result of this is known, I hope you will suspend a final decision, and let matters remain in Statu quo till you hear again from Your Affectionate

Go: Washington

